1    Kevin S. Sinclair, Esq., Nevada Bar No. 12277
       ksinclair@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Attorneys for Defendant
7    FIDELITY NATIONAL TITLE INSURANCE COMPANY
8                                  UNITED STATES DISTRICT COURT
9                                           DISTRICT OF NEVADA
10    HSBC BANK, NATIONAL ASSOCIATION,                       Case No.: 2:19-cv-00333-RFB-PAL
      AS TRUSTEE FOR THE HOLDERS OF
11    THE GSAA HOME EQUITY TRUST 2005-                       STIPULATION AND PROPOSED
      15 ASSET-BACK CERTIFICATE SERIES                       ORDER TO STAY CASE PENDING
12    2005-15,                                               APPEAL
13                             Plaintiff,
14                      vs.
15    FIDELITY NATIONAL TITLE
      INSURANCE COMPANY,
16
                               Defendant.
17
                Plaintiff HSBC Bank, National Association, as Trustee for the Holders of the GSAA
18
     Home Equity Trust 2005-15 Asset-Back Certificate Series 2005-15 (“Bank”) and defendant
19
     Fidelity National Title Insurance Company (“Insurer”) (collectively, the “Parties”), by and
20
     through their undersigned counsel, stipulate and agree as follows, subject to the approval of the
21
     District Court:
22
                WHEREAS, there are now currently pending in the United States District Court for the
23
     District of Nevada more than three dozen actions between national banks, on the one hand, and
24
     their title insurers, on the other hand (the “Actions”);
25
                WHEREAS, each of the Actions involves a title insurance coverage dispute wherein the
26
     national bank contends, and the title insurer disputes, that a title insurance claim involving an
27
     HOA assessment lien and subsequent sale was covered by a policy of title insurance;
28

                                                         1
                                     STIPULATION AND PROPOSED ORDER
     524494.1
1               WHEREAS, in virtually all of these Actions, the title insurer underwrote an ALTA 1992
2    loan policy of title insurance with form 1 coverage, along with the CLTA 100/ALTA 9
3    Endorsement and either the CLTA 115.1/ALTA 4 Endorsement or the CLTA 115.2/ALTA 5
4    Endorsement (the “Form Policy”);
5               WHEREAS, each of the Actions implicates common questions of interpretation of the
6    Form Policy;
7               WHEREAS, the national bank in one of these actions has now appealed a judgment of
8    dismissal to the Ninth Circuit Court of Appeals, Wells Fargo Bank, N.A. v. Fidelity National Title
9    Ins. Co., Ninth Cir. Case No. 19-17332 (District Court Case No. 3:19-cv-00241-MMD-WGC)
10   (the “Wells Fargo II Appeal”);
11              WHEREAS, the Parties anticipate that the Ninth Circuit Court of Appeals’ decision in the
12   Wells Fargo II Appeal will likely touch upon issues regarding the interpretation of the Form
13   Policy and the reasonableness of the insurer’s denial, that could potentially affect the disposition
14   of the other Actions, including the instant action;
15              WHEREAS, Insurer previously moved to stay the instant action pending the disposition
16   of the Wells Fargo II Appeal (the “Motion to Stay”);
17              WHEREAS both of the Parties intend that the instant Stipulation is to withdraw and
18   replace the previously filed Motion to Stay;
19              WHEREAS both of the Parties agree that it is appropriate and desirous to stay the instant
20   action pending the disposition of the Wells Fargo II Appeal, that a stay of the instant action will
21   not prejudice either of the Parties, and that a stay of the instant action will best serve the interests
22   of judicial economy (given the possibility that the Ninth Circuit Court of Appeals’ decision on the
23   Wells Fargo II Appeal might affect the disposition of this case);
24              NOW THEREFORE, the Parties, by and through their undersigned counsel, hereby
25   stipulate and agree as follows:
26              1. The instant action shall immediately be STAYED, pending the disposition of the
27                 Wells Fargo II Appeal.
28              2. The scheduling order previously entered in this action is hereby VACATED.
                                                           2
                                     STIPULATION AND PROPOSED ORDER
     524494.1
1               3. Each of the Parties shall be excused from responding to any now-outstanding
2                  discovery requests propounded by the other until after the stay is lifted.
3               4. Any now-pending deadlines to file responses to, or replies in support of, any
4                  outstanding motions are hereby VACATED.
5               5. By entering into this stipulation, neither of the Parties is waiving its right to
6                  subsequently move the Court for an order lifting the stay in this action.
7    Dated this 25th day of November 2019              EARLY SULLIVAN WRIGHT
                                                        GIZER & McRAE LLP
8     6. IT IS FURTHER ORDERED that all
      pending motions are dismissed without        /s/--Kevin S. Sinclair
9                                           By:
      prejudice.
                                            Kevin S. Sinclair, Esq.
10                                          Nevada Bar No. 12277
                                            Sophia S. Lau, Esq.
11                                          Nevada Bar No. 13365
                                            8716 Spanish Ridge Avenue, Suite 105
12                                          Las Vegas, Nevada 89148
13                                                   Attorneys for Defendant FIDELITY NATIONAL
                                                     TITLE INSURANCE COMPANY
14
     Dated this 25th day of November 2019              WRIGHT, FINLAY & ZAK, LLP
15
                                                          /s/--Lindsay D. Robbins
16
                                                     By:
17                                                   Matthew S. Carter, Esq.
                                                     Nevada Bar No. 9524
18                                                   Lindsay D. Robbins, Esq.
                                                     Nevada Bar No. 13474
19                                                   7785 W. Sahara Ave., Suite 200
                                                     Las Vegas, NV 89117
20
                                                     Attorneys for Plaintiff HSBC BANK, NATIONAL
21                                                   ASSOCIATION, AS TRUSTEE FOR THE HOLDERS
                                                     OF THE GSAA HOME EQUITY TRUST 2005-15
22                                                   ASSET-BACK CERTIFICATE SERIES 2005-15
23                                                     ORDER
24
                                                     IT IS SO ORDERED:
25
     Dated: November 26, 2019.                             By:
26                                                               THE HON. RICHARD F. BOULWARE
                                                                 UNITED STATES DISTRICT JUDGE
27

28

                                                            3
                                       STIPULATION AND PROPOSED ORDER
     524494.1
